Case 1:20-cv-03010-BMC Document 29-6 Filed 04/30/21 Page 1 of 5 PageID #: 367




CONFIDENTIAL                                                       DEF00116
Case 1:20-cv-03010-BMC Document 29-6 Filed 04/30/21 Page 2 of 5 PageID #: 368




CONFIDENTIAL                                                       DEF00117
Case 1:20-cv-03010-BMC Document 29-6 Filed 04/30/21 Page 3 of 5 PageID #: 369




CONFIDENTIAL                                                       DEF00118
Case 1:20-cv-03010-BMC Document 29-6 Filed 04/30/21 Page 4 of 5 PageID #: 370




CONFIDENTIAL                                                       DEF00119
Case 1:20-cv-03010-BMC Document 29-6 Filed 04/30/21 Page 5 of 5 PageID #: 371




CONFIDENTIAL                                                       DEF00120
